ORDER DISMISSING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal filed by the Fort Peck Tribes, Office of Prosecutor, by Rena Belton, Appellant. The Appeal was from a Final Judgment of the Fort Peck Tribal Court, dated May 9, 2012, wherein the Defendant, Cedric LaF-romboise, was found not guilty by a jury on the charge of:
Unlawful Possession of Dangerous Drugs, With Intent to Sell, in violation of Title VII Section 413(a).
This Court ordered a filing of Brief in Support of Appeal, by Order of June 6, 2012.
No Brief having been filed herein, the appeal is not perfected.
BASED UPON THE FOREGOING FINDING AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
*3231. The Appeal be and the same is hereby dismissed.